                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                 )
NATIONAL ROOFING INDUSTRY                        )
PENSION PLAN, et al.,                            )
      Plaintiffs,                                )
                                                 )
      v.                                         )      4:17-CV-1276-SPM
                                                 )
                                                 )
CMT ROOFING, LLC                                 )
                                                 )
           Defendant.                            )


                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ Motion for Leave to enter the consent

judgment and provide proof of additional damages. (Doc. 33). Defendant has not responded to the

motion.

       In July 2018, at the request of the parties, this Court entered a Consent Judgment in this

case. (Doc. 26). Later that month, the Court entered the parties’ Stipulation of Dismissal,

dismissing the case without prejudice and with the right to reopen and file a second Consent

Judgment in the event the Defendant defaulted on its Settlement Agreement. (Doc. 32). In that

second Consent Judgment, Plaintiffs and Defendant mutually requested that the Court enter

judgment against Defendant in the amount of $37,765.44, representing unpaid principal

contributions and deductions, liquidated damages, interest, and attorney’s fees and costs up to June

19, 2018. (Doc. 30). The second Consent Judgment also states that Plaintiffs shall be granted leave,

as necessary, to provide additional proof of any of these elements of damages.

       In the instant motion, Plaintiffs ask the Court to enter the second Consent Judgment in this

case and also seek leave to provide proof of additional damages. In a memorandum attached to the


                                                 1
motion, Plaintiffs inform the Court that as of October 4, 2018, $1,448.56 has been received in

partial satisfaction of the judgment of $37,765.44 previously entered against Defendant, such that

the current amount owed on the Settlement Agreement is $36,316.88. Plaintiffs also attach an

affidavit from one of Plaintiff’s attorneys stating that from the date of the Settlement Agreement

to the present date, Plaintiff’s attorneys billed $2,225. Plaintiffs also submit a proposed order

requesting both that the Court enter the second Consent Judgment (which is against Plaintiff in the

amount of $37,765.44) and that the Court enter judgment in Plaintiff’s favor in the amount of

$38,541.88.

           The Court finds it appropriate to have a brief telephone status conference with counsel for

both parties to address several matters, including what specific judgment Plaintiffs want entered

in this case, whether Defendant disputes the request for that judgment, and whether the requested

judgment, if entered by the Court, is likely to permanently resolve the disputed issues between the

parties.

           For all of the above reasons,

           IT IS HEREBY ORDERED that counsel for the parties shall appear by telephone for a

status conference on Tuesday, April 30, 2019, at 2:00 p.m., using the following conference call

information:

           USA Toll-Free Number: (888) 363-4735; Access Code: 3329658




                                                    SHIRLEY PADMORE MENSAH
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 22nd day of April, 2019


                                                    2
